Citation Nr: 1127676	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by pain and weakness of the left side of the chest, to include as secondary to service-connected residual scar from left rib cage stab wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for weakness and pain of the left side.

This appeal was previously before the Board and the Board remanded the issue in April 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that the Veteran had a VA examination suggesting that the Veteran's stab wound scar was tender to palpation.  As the Veteran is currently rated as noncompensable for his stab wound scar, the Board concludes that a claim for increase for his scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The most probative evidence indicates that there is no current underlying disability manifested by pain and weakness of the left side of the chest.


CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by pain and weakness of the left side of the chest have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2005 letter, issued prior to the rating decision on appeal, and an April 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2006 letter and the April 2010 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in September 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, and VA treatment records.  The Board also notes that the remand instructions were substantially complied with.  In this regard, the Veteran was provided corrective VCAA notice in April 2010, VA treatment records dating from 2006 to 2009 were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, there is no prejudice to the Veteran by deciding the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.  

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and competent evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran is currently service connected for a scar as a residual of a left rib cage stab wound under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran contends that he has a separate disability manifested by pain and weakness of the left side of the chest as a result of being stabbed during active service.

The service treatment records reveal that in July 1976, the Veteran sustained and was treated for a superficial stab wound to the left side of the chest.  While localized swelling and tenderness to palpation were noted at that time, such were associated with localized cellulitis, which was not documented to have resulted in any residual disability involving pain and weakness of the left side of the chest.  During the October 1978 separation examination, the lungs, chest, and heart were each evaluated as normal. 

The Veteran has stated that he currently has constant pain in his left rib cage for which he takes medication.  

VA treatment records show that in February 2002, the Veteran complained of having intermittent pain in the left side for a year.  Upon examination, there was a tender area localized to the left flank where there was a stab wound scar.  The tissue was noted to be slightly different from the right flank most likely due to scar tissue formation.  No diagnosis was made with regards to any disability manifested by pain and weakness of the left side of the chest.  

During a December 2002 VA scars examination the Veteran denied tenderness to palpation of his left axillary scar.  After a physical examination, the assessment was of traumatic scar with evidence of subcuticular neuroma from a stab injury sustained in 1976.  There were no complaints or findings with regards to a separate disability manifested pain and weakness of the left side of the chest.  During another VA scars examination in January 2006, the diagnosis was of a scar secondary to a stab wound and no complaints or diagnoses were reported with regards to any disability involving pain and weakness of the left side of the chest.

A February 2006 VA treatment record reveals that the Veteran complained of experiencing pain in the left lower chest wall for the prior year, which he related to a stab wound during service.  Examination of the chest indicated no point tenderness of the ribs.  The assessment was of musculoskeletal chest wall pain and the Veteran was treated with medication.  

Pursuant to the Board's April 2010 remand, the Veteran was provided with a VA examination in July 2010 to evaluate any current left chest pain and weakness, during which the claims file was reviewed by the examiner.  The examiner noted that the service treatment records revealed that the Veteran had a superficial stab wound to the left side of his chest.  He did have some subsequent antibiotic treatment and intervention for infection and abscess formation.  The examiner noted that there was no treatment noted or diagnosis of weakness or pain related to the stab wound in the service treatment records.  The examiner stated that the Veteran's separation examination was basically normal.  

The Veteran endorsed having pain occasionally in the left inferior lower aspect of his chest.  He denied any swelling, locking, or instability.  He reported that his superficial stab wound effects lifting and sleeping and he has chronic pain of 9/10 in that area.  No flare-ups were noted and there were no assistive devices used.  

Upon physical examination, there was a scar on the left in the mid-axillary area.  The examiner found that there was questionable slight muscle wasting inferior to the scar.  The scar itself displayed hyperalgesia, but there was no erythema, induration, or keloid formation.  The scar did appear neurovascularly intact.  There were no respiratory difficulties associated with the scar.  There was no use of accessory respiratory muscles.  The lungs were clear in all fields.  The assessment of weakness of the anterior or mid-axillary chest wall was difficult to determine.  The examiner stated that there are no specific tests which can test for this; however, it did not appear that there was weakness noted.  The examiner also found that there was no anatomic deformity noted from this superficial stab wound to the left mid-axillary area.

The diagnosis was of left T10 mid-axillary superficial stab wound, remotely from 1976, which was resolved except for subjective tenderness to palpation on examination.  The examiner opined that it is less likely than not that the Veteran had a current disorder of the chest wall which is related to his time in the military.  The examiner explained that there is no clear or chronic disability from his superficial stab wound which occurred 35 years ago and at the time was associated with cellulitis and/or abscess formation.  The examiner related that the Veteran did display an increased subjective response to palpation with tenderness; however, no physiological or anatomic basis for this increased tenderness was able to be identified on the examination.  

After reviewing the evidence of record, the Board finds that other than the Veteran's already service-connected scar, the record fails to establish that a currently diagnosed condition manifested by pain and weakness of the left side of the chest exists.  In this regard, the July 2010 VA examiner opined that it is less likely than not that the Veteran has a current disorder of the chest wall which is related to his time in the military, as there is no clear or chronic disability from his superficial stab wound sustained during active service.  The examiner formed this opinion after review of the claims file and examination of the Veteran, and a rationale for the examiner's conclusion was provided.  There is no competent medical opinion to the contrary. 

Although he is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or a medical opinion concerning the relationship of any current disability manifested by pain and weakness of the left side of the chest to service or service connected disability, as the disability at issue requires medical expertise to diagnose and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence of record does not support the existence of a left side of the chest disability.  Such medical evidence is of greater probative value than the Veteran's lay opinion.

In the instant case, the claim for service connection for a disability manifested by pain and weakness of the left side of the chest must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  The Board has considered the Veteran's subjective complaints; however, such complaints, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that there was no objective evidence of a current disability, where the medical records showed the Veteran's complaints of pain, but no underlying pathology was reported).

In summary, the Board finds that a current underlying disability (separate from the already service-connected scar) associated with pain and weakness of the left side of the chest has not been shown by the competent evidence of record.  Accordingly, service connection is not warranted for a disability manifested by pain and weakness of the left side of the chest on a direct or secondary basis.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a disability manifested by pain and weakness of the left side of the chest is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


